406 Mich. 514 (1979)
280 N.W.2d 446
PEOPLE
v.
FREEMAN
Docket No. 62285.
Supreme Court of Michigan.
Decided July 12, 1979.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, William L. Cahalan, Prosecuting Attorney, Edward Reilly Wilson, Principal Attorney, Appeals, and Don W. Atkins, Assistant Prosecuting Attorney, for the people.
James A. Callahan for defendant.

AFTER REMAND
PER CURIAM:
The defendant has yet to be tried in Wayne Circuit Court on charges of first-degree criminal sexual conduct and armed robbery. Before trial, the defendant filed several motions with the circuit court, two of which form the basis of the prosecutor's application for leave to appeal to this Court. Pursuant to defense motions, the circuit court ordered the complaining witness to undergo a psychiatric examination to be performed by a psychiatrist of the defendant's choosing and further ordered the discovery of any and all records relative to the treatment of the complaining witness by her personal physician. The prosecutor argues here that the granting of these motions by the circuit court constituted an abuse of discretion.
When the prosecutor initially appealed to the Court of Appeals, that Court by order reversed the circuit court's order. The defendant appealed to this Court, however, and we remanded the case to the Court of Appeals for further consideration. 402 Mich. 930 (1978). The Court of Appeals then reinstated the circuit court's order with instructions to review, in camera, the results of all psychiatric evaluations of the complaining witness to determine whether they would be admissible at the trial on the merits.
*516 We are convinced that on the record before us the circuit court's order compelling the complaining witness to submit to a psychiatric examination and further ordering discovery of the complaining witness's past medical treatment for an alleged mental disorder constituted an abuse of discretion. A trial judge does indeed have discretion, in a criminal case, to order discovery. People v Johnson, 356 Mich. 619; 97 NW2d 739 (1959); People v Maranian, 359 Mich. 361; 102 NW2d 568 (1960). That discretion, however, is subject to review for abuse.
In this case, a hearing was held on the defense motions. Defense counsel argued, but did not substantiate his claims, that he was entitled to have his motions granted because the complaining witness is a "highly nervous person"; the alleged crimes had occurred more than two years before the date of the hearing; the complaining witness is mentally retarded; the accusation is "uncorroborated"; and the information was necessary to attack the complaining witness's credibility. The circuit court, without elaboration, granted the motions.
We conclude that a criminal defendant desiring relief such as this defendant sought must more adequately demonstrate the need for the discovery he seeks. We will not speculate as to what factors would warrant providing that relief. Clearly, however, something more than the amorphous contentions advanced in this record must be supplied. In addition, we do not believe a defendant should be allowed to select the psychiatrist; if a court grants defendant's motion, it should designate the psychiatrist.
Accordingly, since we have found an abuse of discretion, pursuant to GCR 1963, 853.2(4), in lieu *517 of granting leave to appeal, we reverse the orders of the Court of Appeals and the circuit court and remand the case to the Wayne Circuit Court for further proceedings. The stay of proceedings entered by this Court on December 6, 1978 is vacated.
COLEMAN, C.J., and KAVANAGH, WILLIAMS, LEVIN, FITZGERALD, RYAN, and BLAIR MOODY, JR., JJ., concurred.